      Case: 3:20-cv-00028-bbc Document #: 80 Filed: 06/08/21 Page 1 of 25




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
VICTOR ROBINSON,
                                                              OPINION AND ORDER
                            Plaintiff,
                                                                   20-cv-28-bbc
              v.

RANDALL EDWARDS, MATTHEW SCULLION,
DANE ESSER, CODY SAYLOR, LEBBEUS BROWN,
ANTHONY BROADBENT, MELANIE KUSLITS AND
CORENE GIEBEL,

                             Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
       Pro se plaintiff Victor Robinson, who is incarcerated at the Green Bay Correctional

Institution, is proceeding on: (1) Eighth Amendment and state law negligence claims against

defendants Randall Edwards, Matthew Scullion, Dane Esser, Anthony Broadbent, Lebbeus

Brown and Cody Saylor regarding another inmate’s alleged attack of plaintiff at the

Wisconsin Secure Program Facility on January 2, 2018; and (2) a First Amendment access

to courts claim against defendants Melanie Kuslits and Corene Giebel for their alleged

refusal to notarize his notice of claim form, which prevented him from complying with

Wisconsin’s notice of claim statute. (I have amended the caption to reflect the correct

spelling of defendants’ complete names.)

       Before the court are the parties’ cross motions for summary judgment. Dkt. ##34,

49. In addition, plaintiff recently filed a letter with the court in which he states that

defendants have produced only a portion of the tape of an eight-hour gang debriefing

interview that defendant Brown conducted with him in 2014. Dkt. #77. He contends that



                                             1
       Case: 3:20-cv-00028-bbc Document #: 80 Filed: 06/08/21 Page 2 of 25




defendants are in violation of this court’s May 10, 2021 order compelling defendants to

produce the tape. Dkt. #76.

       For the reasons below, I am denying plaintiff’s motion for summary judgment,

granting defendants’ motion for summary judgment and closing this case. Because the stated

contents of the interview tape would not change the outcome of this case, plaintiff’s recent

discovery request will be denied as moot.

       From the parties’ proposed findings of fact, I find the following facts to be undisputed

unless otherwise noted.



                                  UNDISPUTED FACTS

                                       A. The Parties

       At all times relevant to this lawsuit, plaintiff Victor Robinson was incarcerated at the

Wisconsin Secure Program Facility, where many of the defendants were employed.

       Defendant Lebbeus Brown was a captain and Security Threat Groups Coordinator

from April 2003 to June 2016, and then a unit supervisor from June 2016 to August 2020

on the Alpha and Fox Trot housing units. Defendant Anthony Broadbent has served as a

unit supervisor on the Echo and Fox Trot housing units since 2014. During the period

relevant to this lawsuit, Dane Esser was a captain, Matthew Scullion was a lieutenant, Cody

Saylor was a sergeant and Randall Edwards was a correctional officer. Plaintiff was later

incarcerated at the Waupun Correctional Institution, where defendant Corene Giebel was

an offender records supervisor and defendant Melanie Kuslits was employed as an offender



                                              2
       Case: 3:20-cv-00028-bbc Document #: 80 Filed: 06/08/21 Page 3 of 25




records associate.



                                      B. Background

       Plaintiff was a member of the Vice Lord Gang for over 50 years and was the highest

ranking member of the gang in Wisconsin. On September 15, 2014, while plaintiff was

housed in a restrictive housing unit, he wrote a letter “to be sent to Chicago Ill, and the

Federal System,” denouncing his gang affiliation. The letter stated that the only way out of

the gang at plaintiff’s level is death, and plaintiff’s decision “put a target on his back.”

Defendant Brown intercepted the letter and issued plaintiff a conduct report, stating that

plaintiff was a high-level gang member attempting to contact another high-level gang

member in the federal prison system to denounce his gang affiliation. Defendant Brown

asked plaintiff if he would he go through a gang debriefing, and plaintiff agreed. With

permission from upper security, Brown interviewed plaintiff for about eight hours.

(Although plaintiff has not yet had the opportunity to review the entire interview tape, he

says that during the interview, he told Brown that the Vice Lords would attempt to harm or

kill him for denouncing his gang affiliation.) In a letter to plaintiff dated September 19,

2014, Warden Boughton acknowledged plaintiff’s decision to leave the gang. (Although

plaintiff says that the entire staff at the prison was provided with the memorandum, he has

not presented any evidence to support this assertion. The letter itself states that certified

copies were sent only to Brown, Captain Mason, “ICE” and “file.” Dkt. #73-9.)

       In exchange for plaintiff’s denouncing his gang membership, Brown told plaintiff that



                                             3
       Case: 3:20-cv-00028-bbc Document #: 80 Filed: 06/08/21 Page 4 of 25




he would support plaintiff’s getting a job and a transfer to a less secure institution. However,

according to plaintiff, Brown did not make good on his promise. After an emergency hearing

with Brown and a social worker, at which plaintiff became angry and called Brown names,

plaintiff was transferred to a medium security prison in South Dakota on September 10,

2015. He returned to the Wisconsin Secure Program Facility on August 4, 2016. For the

next two years, plaintiff had interactions with various staff and administrators (not

defendants) about his custody and placement classification. (Plaintiff proposes several facts

related to his past interactions with certain defendants in early 2017, including their failure

to support his participation in a prison mentor program, interfering with plaintiff’s nonprofit

organization, encouraging inmate Jamal Desmar Williams to make false statements against

plaintiff and searching plaintiff’s cell to seize gang-related materials, which were actually

plaintiff’s nonprofit paperwork. I have not considered those proposed facts because plaintiff

was not allowed to proceed on any claims involving these past incidents, and they are not

relevant to the dispositive issues in this case—namely, whether defendants had any reason

to know that inmate Robert Collins posed a risk of serious harm to plaintiff on or after

December 21, 2017, and whether they failed to take reasonable measures to prevent or stop

the alleged attack on January 2, 2018.)



                                C. Prison Housing Practices

       It is common for inmates to be moved on and off the Fox Trot unit, depending on the

inmate’s status, unit availability, institution needs and available beds. The security director



                                               4
       Case: 3:20-cv-00028-bbc Document #: 80 Filed: 06/08/21 Page 5 of 25




and administrative captain generally make unit placement decisions.

       The Department of Corrections has a system for documenting and tracking any

special placement needs of inmates who may have problems with staff, other inmates or

particular facilities. Special placement concerns that have been investigated, evaluated and

documented as supporting certain needs are referred to as Special Placement Needs or SPNs.

If an inmate wants to request a SPN, he must complete a DOC-1803 form. Upon receipt

of a DOC-1803, the security director assigns an investigator, who determines whether the

SPN is warranted, based on qualifying criteria.

       The security office considers any security concerns, including SPNs, when moving an

inmate from one unit to the next. When an inmate is released from restrictive housing

status, the security office determines that inmate’s placements and informs the unit

supervisor of the transfer.   When inmates are laterally transferred from one general

population unit to another, the unit supervisor may be consulted prior to the move.



                            D. Plaintiff’s Housing Assignments

       On May 26, 2017, plaintiff was placed in restrictive housing on the Alpha unit for

disobeying orders, disruptive conduct and possessing contraband. At that time, inmate

Robert Collins also was in the Alpha unit on the same range as plaintiff. According to

plaintiff, Collins told him during that time period that the Vice Lords were planning to kill

plaintiff. Plaintiff and Collins began arguing, and Collins threatened to “take up the hit”

that the Vice Lords had put on plaintiff. Collins continued to threaten plaintiff for two



                                             5
         Case: 3:20-cv-00028-bbc Document #: 80 Filed: 06/08/21 Page 6 of 25




weeks.

         Although prison staff (plaintiff does not identify the staff by name) asked plaintiff

about the argument that plaintiff had with Collins on May 26, 2017, plaintiff refused to

answer them. Plaintiff also refused to answer questions from defendant Brown because of

what plaintiff perceived to be the past “bad blood” between them. (The parties dispute what

Brown knew about plaintiff’s May 26 argument with Collins. Plaintiff says that Brown

asked him what his argument was with Collins, why Collins was threatening him and

whether it was true that Collins was supposed to “take up the hit” that the Vice Lords placed

on plaintiff. Brown says that he does not recall such a conversation with plaintiff and denies

knowing about any hit placed on plaintiff.)

         At some point, plaintiff was transferred out of the Alpha unit and into general

population on the Charlie unit, away from Collins. There is no record that plaintiff ever

filed a SPN regarding Collins. On October 18, 2017, plaintiff was transferred from the

Charlie unit to the Fox Trot unit, also in general population. Collins was transferred from

restrictive housing in the Alpha unit to restrictive housing in the Fox Trot unit on December

21, 2017.

         In December 2017, defendant Brown was the supervisor for the Alpha unit and

defendant Broadbent was the supervisor for the Fox Trot unit. In addition, Brown helped

oversee the restrictive housing inmates who were housed on the Fox Trot unit, which was

sometimes used as overflow for inmates in restrictive housing. Broadbent oversaw the

general population inmates on the Fox Trot unit. Both Brown and Broadbent would have



                                               6
       Case: 3:20-cv-00028-bbc Document #: 80 Filed: 06/08/21 Page 7 of 25




been informed of Collins’s transfer to Fox Trot, but they did not order plaintiff’s or Collins’s

transfer onto the unit. Brown was not aware that plaintiff was housed on the Fox Trot unit

as a general population inmate when Collins was transferred to that unit in December 2017.

Broadbent does not recall whether he was consulted about plaintiff’s transfer into the Fox

Trot unit.

       Defendants Esser, Scullion, Edwards and Saylor did not order either plaintiff’s or

Collins’s transfer to the Fox Trot unit, and they do not have the authority to transfer an

inmate from one unit to another unless it is to place the inmate in temporary lock-up.



                                E. January 2, 2018 Incident

       On January 2, 2018, defendants Saylor and Edwards were working second shift (2:00

p.m. to 10:00 p.m.) on the Fox Trot unit. Saylor supervised 100 inmates and four

correctional officers. Inmate movement on the unit occurs during recreation, meals and law

library time. Defendant Edwards’s typical shift consisted of assisting with monitoring two

sessions of recreation and dayroom time and assisting with inmate counts, medication

passes, and mealtime.

       Edwards usually conducted a security round promptly after retrieving his gear from

the sergeant’s station at the beginning of his shifts because the recreation and dayrooms

would be occupied at this time and he wanted to get a sense of the environment for the day

and make his presence known to the inmates. He generally did a security round anytime

there were inmates out for recreation or dayrooms. Edwards did not skip making his rounds



                                               7
       Case: 3:20-cv-00028-bbc Document #: 80 Filed: 06/08/21 Page 8 of 25




on January 2, 2018. Because he was working a double shift that day, one of the officers who

just came on shift offered to take the first round. Edwards was going to make a round after

the inmates finished their meals and were let out to the dayroom and recreation areas. The

incident with plaintiff and Collins occurred just before Edwards was about to start his round.

       At approximately 5:50pm, Edwards was finishing letting out Range 1 inmates to the

dayroom and recreation when Saylor told Edwards to see what an inmate in cell 103 needed.

After Edwards completed this task, he went back to the sergeant’s cage to ask Saylor for the

electronic device used to track and complete security rounds. Edwards then saw inmate

Collins standing at the top of Range 1. He began walking toward Collins, who asked to be

let back into his cell. As Edwards got closer to Collins, he observed that Collins’s coat and

pants appeared to be covered in some sort of red liquid. Edwards then turned to Saylor and

told him that they needed a supervisor and support staff sent down to Fox Trot immediately.

       Saylor called the control unit and told Sergeant Trefz that additional support and the

health services unit were needed in the Fox Trot unit immediately. Saylor started scanning

the dayroom cameras and saw nothing wrong. However, as he was looking through the

camera monitors, he realized that he did not have a Range 2 vestibule camera on his monitor

in the sergeant’s cage. Saylor looked at the Range 1 camera and saw that Edwards had

locked inmate Collins into his cell. Prior to this incident, Saylor was unaware that the Range

2 vestibule camera monitor was not working. (Plaintiff attempts to dispute this fact by

pointing out that Saylor stated in his incident report that “I did not have a Range 2

Vestibule camera on my monitor that I could see. The unit hasn’t ever since maintenance



                                              8
       Case: 3:20-cv-00028-bbc Document #: 80 Filed: 06/08/21 Page 9 of 25




had installed new monitors.” Dkt. #53-5 at 2. However the next sentence in the incident

report reads, “I did not realize that until that time.” Id.)

       At the time of the incident, the Fox Trot unit had multiple cameras. Depending on

what area Saylor was trying to monitor, he would have to toggle through the camera angles

because not all of the cameras showed on the monitor at once. There was nothing that

indicated if a monitor was not working. For example, Saylor did not receive a notification

or a flashing warning that a camera was not showing up on the monitor. The non-functional

monitor would have shown only blue or black for that camera angle. When a monitor goes

out, someone puts in a work order to get it fixed by the maintenance staff. Although

Saylor’s duties as a sergeant include monitoring the cameras, his other duties prevent him

from doing so at all times. It also is not Saylor’s responsibility to check that the cameras are

working at the beginning of every shift or to fix the monitors.

       While Saylor was in the sergeant’s cage trying to determine what was happening,

Edwards started walking toward Collins and asked him whether he was ok. Collins did not

reply. At that point, Edwards was close enough to observe a substance that looked like blood

on Collins’s shoes, so Edwards decided to lock Collins in his cell. Once Collins was secured

in his cell, Officer Rudie met Edwards on Range 1, and they followed the blood trail to try

to figure out what had happened. The blood trail led to the dayrooms on Range 1 and

outside and continued to Range 2, where Edwards and Rudie found plaintiff sitting in a chair

and bleeding from his face. Edwards radioed for the health services unit to report to Fox

Trot immediately. Rudie and Edwards then began sending inmates from Range 2 back to



                                               9
      Case: 3:20-cv-00028-bbc Document #: 80 Filed: 06/08/21 Page 10 of 25




Range 1 to get locked back into their cells.

       Defendant Scullion, the nursing supervisor, and several other officers arrived on the

Fox Trot unit and went to find Edwards on Range 1. Defendant Esser also arrived at the

scene with more officers. Scullion went back down the range and told Saylor to have

someone get a wheelchair because there had been a fight and plaintiff was bleeding badly.

Saylor was handed a pair of broken scissors with blood on them and a broken pair of

eyeglasses. Saylor placed these items into an evidence bag. Saylor then put an officer near

Range 1 and Range 2 to keep a timeline of everything that was going on and a record of

everyone who was on the range.

       Once Edwards secured all of the inmates on Range 1 as he had been ordered to do,

he responded back to Range 2. He was instructed to retrieve a wheelchair from the Alpha

unit. Plaintiff was assisted to a standing position and Officer Jorgenson conducted a pat

search, finding no contraband. Plaintiff was then assisted into the wheelchair and escorted

to the health services room on the Alpha unit, where medical staff assessed his injuries and

checked his vitals.

       Plaintiff told Edwards that Collins had asked him to come out to the dayroom

because Collins had an important question to ask. Plaintiff agreed to go out and he met

Collins on Range 1. Because Collins wanted to talk somewhere quieter, plaintiff and Collins

went to Range 2. Collins started talking about something gang related, which plaintiff did

not want to discuss. Plaintiff told Edwards that he attempted to disengage from the

conversation when Collins began assaulting him.



                                               10
      Case: 3:20-cv-00028-bbc Document #: 80 Filed: 06/08/21 Page 11 of 25




          In his incident report, defendant Esser stated that he observed stab wounds above

plaintiff’s left eye, right cheek, left shoulder, midsection, stomach and side area. He also

stated that because the incident involved a “pretty high profile inmate” and the unit was

short on staff, the officers had the control center lock down the institution until further

notice.

          Defendant Brown was not the unit supervisor on Fox Trot on January 2, 2018, and

he was not made aware of the incident between Collins and plaintiff until his next shift.

Defendant Broadbent also was not on duty at the time and learned of the incident during

his next shift.

          According to defendants Edwards and Saylor, there is not supposed to be a chair at

the end of any range on the Fox Trot unit, but inmates often dragged a chair from the

dayroom onto the range. (There is some dispute as to whether officers ever sat in a chair on

the range or at the end of the range inside the prison. Plaintiff alleged in his complaint that

during first shift recreation, staff sit “at the end of the range and outside during the whole

period of recreation.” Dkt. #1 at ¶ 79. Defendants admitted this allegation in their answer.

Dkt. #30 at 11. Plaintiff went on to allege in his complaint that second shift staff “was not

at the end of the range sitting in a chair that is there for them.” Dkt. #1 at ¶ 80.

Defendants denied that allegation. Dkt. #30 at 11. Saylor and Edwards also aver that

under no circumstances would an officer sit in a chair on the range inside the prison because

a typical shift would keep an officer busy with other duties and sitting in a chair in one spot

could put an officer in a vulnerable and compromised position.)



                                              11
      Case: 3:20-cv-00028-bbc Document #: 80 Filed: 06/08/21 Page 12 of 25




                      F. Defendants’ Knowledge of Risk to Plaintiff

       Prior to the January 2, 2018 incident, defendants Saylor and Edwards were not aware

of plaintiff’s gang affiliation, whether he had renounced his gang affiliation or whether

anyone had placed a “hit” on him. They also were not aware of any issues, arguments or

threats between plaintiff and Collins, and as a result, they had no warning that Collins would

attack plaintiff on January 2, 2018. In the past, Saylor expressed concerns about Collins

being in general population because of his anger problems and history of disruptive conduct.

(Plaintiff points out that Brown knew that Collins was caught with a homemade weapon

while on administrative confinement in 2000 and 2016 and says that the other correctional

officer defendants knew that Collins was an aggressive and violent inmate.)

       Although defendants Broadbent, Esser and Scullion were aware that plaintiff had a

gang affiliation, they did not know that plaintiff had renounced that affiliation. Although

Esser had heard something about plaintiff renouncing his affiliation with the Vice Lords, he

did not know whether this was true. Broadbent, Esser and Scullion also were not aware of

any issues, arguments or threats between plaintiff and Collins and did not know about any

“hits” placed on plaintiff for renouncing his gang affiliation.

       Defendant Brown knew that plaintiff and Collins had argued while in restrictive

housing on the Alpha unit. According to Brown, Collins is a very argumentative inmate and

argues with almost every person with whom he comes in contact. (The parties dispute what

Brown knew about Collins’s risk to plaintiff. Although Brown was aware that plaintiff had

argued with Collins on the Alpha unit, Brown says that he did not see plaintiff and Collins



                                              12
      Case: 3:20-cv-00028-bbc Document #: 80 Filed: 06/08/21 Page 13 of 25




argue in a way that would have made Brown believe that Collins would attack plaintiff.

Plaintiff says that Brown knew that Collins had threatened him and was going to “take up

the hit” that the Vice Lords had placed on plaintiff. Brown says that he does not recall such

a conversation with plaintiff and denies knowing about any hit placed on plaintiff. Plaintiff

also says that he told Brown about the hit during his gang debriefing interview several years

earlier.) Brown also admitted knowing that Collins had been caught with a home made

weapon while on administrative confinement in 2000 and 2016.



                                    G. Notice of Claim

       Plaintiff filed one notice of claim regarding the January 2018 incident. The notice

was postmarked May 22, 2018 and date-stamped as received on May 24, 2018. Plaintiff

did not make an oath or affirmation as to the truthfulness of the contents of the notice, and

it was not notarized.

       Previously, plaintiff sent a letter dated April 24, 2018 to the Wisconsin Attorney

General, stating that staff at the Waupun Correctional Institution refused to notarize his

hand-written notice of claim. Dkt. #54-1. Attached was an unsigned and un-notarized,

handwritten notice of claim, which did not identify defendants Brown and Saylor as

participants in the January 2018 incident. Id.

       The parties dispute the events leading up to plaintiff’s April 24 letter. (Plaintiff

alleged in his complaint that in late March or early April 2018, he asked defendant Kuslits

to notarize his handwritten notice of claim with respect to his negligence claims against the



                                             13
      Case: 3:20-cv-00028-bbc Document #: 80 Filed: 06/08/21 Page 14 of 25




other defendants in this case. Kuslits allegedly refused, stating that her boss, defendant

Giebel, told her that she could not notarize a handwritten notice of claim and that plaintiff

had to complete a standard, printed claim form. Plaintiff alleges that he wrote to the notary

record office for his restrictive housing unit, asking to speak with Giebel about the matter,

but that he never received a response. Defendants Kuslits and Giebel stated in response to

plaintiff’s discovery requests that they did not recall the incident referred to by plaintiff, but

they admitted that Giebel had instructed Kuslits and other notary staff to check with

supervisory staff if they were unsure about whether to notarize a particular document.)

       Because there was some confusion in the records office about whether it was

appropriate to notarize a handwritten notice of claim, Giebel sent two emails to her records

staff in May 2018, informing them that handwritten notices of claim should be notarized.

Kuslits received one of those emails on May 29, 2018.



                                           OPINION

                                    A. Eighth Amendment

1. Legal standard

       Under the Eighth Amendment, prison officials must “take reasonable measures to

guarantee the safety of . . . inmates,” including protecting them “from violence at the hands

of other prisoners.” Farmer v. Brennan, 511 U.S. 825, 832-33 (1994) (internal citations

omitted). See also LaBrec v. Walker, 948 F.3d 836, 841 (7th Cir. 2020) (citing same). To

establish an Eighth Amendment violation, an inmate must show that a defendant was



                                               14
      Case: 3:20-cv-00028-bbc Document #: 80 Filed: 06/08/21 Page 15 of 25




deliberately indifferent to “an excessive risk to inmate health or safety.” Sinn v. Lemmon,

911 F.3d 412, 419 (7th Cir. 2018) (quoting Gevas v. McLaughlin, 798 F.3d 475, 480 (7th

Cir. 2015)). “This includes two components: (1) ‘the harm to which the prisoner was

exposed must be an objectively serious one;’ and (2) judged subjectively, the prison official

‘must have actual, and not merely constructive, knowledge of the risk.’” Id. However, courts

give “a high degree of deference to the discretion of prison administration to ‘adopt policies

and practices to maintain the safety and security of this country’s penitentiaries.’” Board

v. Farnham, 394 F.3d 469, 477 (7th Cir. 2005) (citing Bell v. Wolfish, 441 U.S. 520, 548

(1979); United States v. Tokash, 282 F.3d 962, 970 (7th Cir. 2002)). See also Holleman

v. Zatecky, 951 F.3d 873, 880 (7th Cir. 2020) (Courts “are not super-wardens who sit to

critique the efficacy or wisdom of prison management choices.”).

       To show that a prison official had knowledge of a substantial risk to an inmate’s

safety in cases in which the inmate complains of threats from another inmate, the inmate

must show that he complained about specific threats—vague statements about “having

problems” or “needing to be removed” from a housing unit are not sufficient. Grieveson v.

Anderson, 538 F.3d 763, 776 (7th Cir. 2008) (citing Butera v. Cottey, 285 F.3d 601, 606-

07 (7th Cir. 2002)). See also Gevas, 798 F.3d at 480-81 (“Complaints that convey only a

generalized, vague, or stale concern about one’s safety typically will not support an inference

that a prison official had actual knowledge that the prisoner was in danger.”). Nonetheless,

the Court of Appeals for the Seventh Circuit has held that even though “we have often found

deliberate indifference where custodians know of threats to a specific detainee posed by a



                                              15
      Case: 3:20-cv-00028-bbc Document #: 80 Filed: 06/08/21 Page 16 of 25




specific source,” we are not “constrained by this fact pattern.” Brown v. Budz, 398 F.3d

904, 915 (7th Cir. 2005). “‘It is well settled’ that plaintiffs can adequately establish

deliberate indifference in circumstances where ‘the specific identity of the ultimate assailant

is not known in advance of assault.’” Sinn, 911 F.3d at 421 (citing Budz, 398 F.3d at 915).

“[W]hat matters is the relevant defendant’s subjective awareness, which includes the

inmate’s complaints along with any other information that defendant may have.” Id.

Failure to take reasonable responsive actions in the face of subjective awareness of a serious

risk to plaintiff amounts to deliberate indifference. Id. at 422; LaBrec, 948 F.3d at 847.

       In addition, plaintiff must show how each of the defendants was personally involved

in the decision to house Collins on the same housing unit as plaintiff. Kuhn v. Goodlow,

678 F.3d 552, 555-56 (7th Cir. 2012). An individual cannot be held liable in a § 1983

action unless he or she caused or participated in an alleged unconstitutional deprivation of

rights. Pepper v. Village of Oak Park, 430 F.3d 805, 810 (7th Cir. 2005).

       Defendants challenge plaintiff’s failure-to-protect claims on the grounds that none of

the defendants were responsible for the decision to house plaintiff and Collins in the same

cell block and none were aware of any arguments between plaintiff and Collins or knew that

Collins intended to harm plaintiff. They also argue that defendants Saylor and Edwards did

not act unreasonably on the night of the incident. I address each argument separately below.



1. Housing plaintiff with Collins

       Plaintiff contends that defendants Brown, Broadbent, Scullion, Esser, Saylor and



                                              16
      Case: 3:20-cv-00028-bbc Document #: 80 Filed: 06/08/21 Page 17 of 25




Edwards knew that he had renounced his affiliation with the Vice Lords gang, that the gang

had placed a hit on him and that inmate Collins—whom they knew had a history of

violence—argued with plaintiff and threatened to carry out the hit on plaintiff. He alleges

that despite this knowledge, these defendants placed him or allowed him to be housed with

Collins in the Fox Trot unit, where Collins attacked him on January 2, 2018. However, as

discussed below, plaintiff has failed to present sufficient evidence from which a reasonable

jury could conclude that these defendants: (1) had any personal involvement in placing

plaintiff on the same unit as Collins; or (2) knew that plaintiff faced an excessive risk of

attack from Collins or the Vice Lords when the two inmates ended up on the same housing

unit in late December 2017.

       A reasonable jury could not conclude from the evidence of record that any of the

defendants were responsible for or participated in the transfer of plaintiff and Collins to the

Fox Trot unit in late 2017. It is undisputed that defendants Esser, Scullion, Edwards and

Saylor did not order either plaintiff’s or Collins’s transfer to the Fox Trot unit, and they do

not have the authority to transfer an inmate from one unit to another unless it is to place

the inmate in temporary lock-up. Although both Brown and Broadbent would have been

informed of Collin’s, and possibly plaintiff’s, transfer to the Fox Trot unit, it is undisputed

that they did not order the transfers.

       There also is insufficient evidence to show that any of the defendants besides Brown

knew anything about plaintiff’s gang affiliation or interactions with Collins at the time the

two inmates were housed together on the Fox Trot unit in December 2017. It is undisputed



                                              17
      Case: 3:20-cv-00028-bbc Document #: 80 Filed: 06/08/21 Page 18 of 25




that defendants Saylor and Edwards did not know about plaintiff’s gang affiliation, whether

plaintiff had renounced his gang affiliation or whether anyone had placed a “hit” on plaintiff.

Although defendants Broadbent, Esser and Scullion were aware that plaintiff had a gang

affiliation, they did not know that plaintiff had renounced that affiliation and potentially

faced a risk of harm for doing so. Although Esser had heard something about plaintiff’s

renouncing his affiliation with the Vice Lords, he did not know whether this was true.

Plaintiff says that because defendants Esser and Scullion opposed his participation in the

peer specialist program, they should have known that this participation prevented him from

being affiliated with a gang. However, plaintiff has not presented any evidence to support

this assertion. (The exhibit he cites in support of his proposed finding of fact related to this

issue does not discuss the peer specialist program.)

       In addition, apart from some vague and general knowledge about Collins being an

aggressive and argumentative inmate who had once made homemade knives while in

administrative confinement years earlier, there is no evidence in the record that Broadbent,

Esser, Saylor and Edwards knew about any problems, arguments or threats between plaintiff

and Collins or that they had any warning that Collins would attack plaintiff on January 2,

2018. In fact, plaintiff admits that he did not speak with any staff members about Collins’s

alleged threats in May 2017. He also never filed a SPN request to be housed apart from

Collins or other members of the Vice Lords.

       As for defendant Brown, it is undisputed that he knew that plaintiff had been a high-

ranking member of the Vice Lords but had renounced his affiliation with the gang in 2014.



                                              18
      Case: 3:20-cv-00028-bbc Document #: 80 Filed: 06/08/21 Page 19 of 25




Although plaintiff has not yet had the opportunity to discover evidence that he expressly told

Brown during that interview that he likely would face harm or retribution from the Vice

Lords for renouncing his gang affiliation, it is reasonable to assume that Brown would have

known, at least in 2014, that such a risk existed. The parties also dispute whether Brown

knew anything about a hit being placed on plaintiff or about Collins’s threats to plaintiff in

May 2017, in light of the fact that Brown allegedly asked plaintiff about Collins and the hit.

(Although plaintiff contends that Brown likely would have said something to the other

defendants about the alleged hit, this is nothing more than speculation on plaintiff’s part,

and thus insufficient to avoid summary judgment. Miller v. Gonzalez, 761 F.3d 822, 827

(7th Cir. 2014) (“[S]peculation, hunches and intuition cannot defeat summary judgment.”);

Matthews v. Waukesha County, 759 F.3d 821, 824 (7th Cir. 2014) (“Although the plaintiff

‘is entitled to the benefit of reasonable inferences, that does not extend to inferences that

are supported only by speculation or conjecture.’”).)

       In any event, any knowledge that Brown or the other defendants may have had about

a possible threat to plaintiff from the Vice Lords or Collins was too remote to support a

reasonable inference that he continued to be at risk of an attack in January 2018. Sandoval

v. Doe 1, 2020 WL 2801503, at *3 (W.D. Wis. May 29, 2020) (“Without more, knowledge

of the 2008 assault was too remote to support a reasonable inference that FCI-Oxford’s

warden or Lt. Doe had reason to believe plaintiff continued to be at risk of an attack in June

of 2011.”). Plaintiff renounced his gang affiliation almost four years prior to the alleged

attack and did not suffer any retaliation for doing so during that time. Although plaintiff



                                             19
      Case: 3:20-cv-00028-bbc Document #: 80 Filed: 06/08/21 Page 20 of 25




points out that he was transferred out of state between September 10, 2015 and August 4,

2016, he suffered no retribution from his former gang during the year after he renounced his

gang affiliation (September 2014 to September 2015) or for the year and a half after his

return to the Wisconsin Secure Program Facility in 2016. Plaintiff also never filed a SPN

request to be placed apart from Collins or other Vice Lords members and did not alert or

remind staff of the possible risk of harm when Collins was transferred onto the Fox Trot unit

on December 21, 2017. In fact, plaintiff admits that he agreed to speak with Collins on the

night of the attack and even voluntarily followed Collins to a more remote area of the unit

where they could talk in private. Without more, a reasonable jury could not conclude that

any of the defendants would have been on notice that plaintiff faced a specific and imminent

risk of serious harm four years after renouncing his gang affiliation.



2. Alleged failure to monitor unit

       Plaintiff alleges that defendants Saylor and Edwards, who were responsible for

monitoring the unit on the night of the incident, failed to protect plaintiff from Collins or

intervene to stop him from hurting plaintiff. His primary argument is that Saylor knew or

should have known that a camera monitor was not working in the sergeant’s cage. However,

as explained in the fact section above, there is no evidence that Saylor knew about the

defective monitor until Edwards notified him that something had happened with Collins.

It is also undisputed that Saylor was not responsible for checking the monitors before each

shift or repairing any that were down.



                                             20
      Case: 3:20-cv-00028-bbc Document #: 80 Filed: 06/08/21 Page 21 of 25




       Although plaintiff also suggests that the unit was understaffed, Edwards skipped his

rounds and an officer was supposed to be sitting on a chair at the end of the range, he has

not presented any evidence to support his assertions. It is undisputed that another officer

performed the first round for Edwards and that the incident with Collins occurred before

Edwards could start the second round. There is some dispute as to whether officers ever sat

in a chair on the range or at the end of the range inside the prison. However, plaintiff has

failed to present any evidence that an officer was required to sit in the chair at the end of the

range and failed to do so on the night of the alleged attack.

       The undisputed evidence shows that both defendants responded promptly after

Edwards came upon Collins and saw a blood trail. Collins was secured, additional staff was

called and plaintiff was provided necessary medical attention. Accordingly, defendants

Saylor and Edwards are entitled to summary judgment as to this aspect of plaintiff’s

deliberate indifference claim against them.



                                   B. State Law Negligence

       Plaintiff also asserts state law negligence claims against defendants Edwards, Scullion,

Esser, Broadbent, Brown and Saylor regarding their alleged failure to protect him. As

defendants point out, plaintiff cannot bring a negligence claim under Wisconsin law against

a state official without first timely submitting a written “notice of claim” in person or by

certified mail on Wisconsin’s attorney general within 120 days of the event giving rise to the

action. Wis. Stat. § 893.82(3). The notice must state the date, location and circumstances



                                               21
      Case: 3:20-cv-00028-bbc Document #: 80 Filed: 06/08/21 Page 22 of 25




surrounding the event and the names of the state officers or employees involved. Id. It also

must be sworn by the claimant and contain a statement showing that the oath or affirmation

occurred before a notary. Wis. Stat. § 893.82(5); Estate of Hopgood ex rel. Turner v. Boyd,

2013 WI 1, ¶ 43, 345 Wis. 2d 65, 84, 825 N.W.2d 273, 283. Wisconsin requires strict

compliance with the notice of claim statute “even though it produces ‘harsh consequences.’”

Kellner v. Christian, 188 Wis.2d 525, 533, 525 N.W.2d 286, 290 (Ct. App. 1994) (internal

citations omitted).

       Defendants say that plaintiff failed to comply with the notice of claim statute in three

ways: (1) he mailed his notice on May 22, 2018, more than 120 days after the incident with

Collins; (2) he did not make a sworn statement before a notary; and (3) he did not name

Saylor or Brown in the notice. Plaintiff blames his failure to file a timely, notarized notice

on the refusal of defendants Kuslits and Giebel to notarize his handwritten claim in early

April 2018. However, even assuming Kuslits and Giebel actively prevented plaintiff from

having his notice of claim notarized, plaintiff did not swear to the contents of his April 24,

2018 letter to the attorney general or his May 2018 notice of claim and did not name Saylor

or Brown in either document.

       Wisconsin has made clear that a claimant must adhere to the notice of claim statute

with “exacting care” and that evidence that the notice has been sworn to must be contained

in the notice of claim itself. Kellner, 188 Wis. 2d at 532. In addition, the only possible

exception to the requirement to identify a state employee by name would be if plaintiff

exercised reasonable diligence to discover the name of the state employee and then



                                              22
      Case: 3:20-cv-00028-bbc Document #: 80 Filed: 06/08/21 Page 23 of 25




submitted an amended notice of claim that properly identified him. Sheppard v. Lee, 2019

WL 1765231, at *3 (W.D. Wis. Apr. 22, 2019); Modica v. Verhulst, 195 Wis. 2d 633, 647,

536 N.W.2d 466, 473-74 (Ct. App. 1995). See also Robbins v. Pollard, 2017 WL 876503,

at *3 (E.D. Wis. Dec. 11, 2017), aff’d, 734 Fed. Appx. 366, 369 (7th Cir. 2018) (failure to

name correctional officer specifically cannot be excused even though defendants allegedly

refused to provide plaintiff with officer’s name). Plaintiff does not allege that he did not

know the identity of Saylor or Brown, and he did not submit an amended notice of claim

with respect to either of those defendants. Therefore, plaintiff’s negligence claims fail as a

matter of state law.

          In any event, even if plaintiff had submitted a timely notice of claim that met the

requirements of § 893.82 with respect to some of the defendants, his negligence claims fail

on the merits. To prevail on a claim for negligence in Wisconsin, plaintiff must prove that

defendants breached their duty of care and that he suffered injury as a result. Paul v. Skemp,

2001 WI 42, ¶ 17, 242 Wis. 2d 507, 520, 625 N.W.2d 860, 865. As discussed in

conjunction with plaintiff’s Eighth Amendment claims, the evidence of record does not

suggest that any of the defendants breached a duty of care to plaintiff in this case.

Therefore, plaintiff’s negligence claims fail for the same reasons as his Eighth Amendment

claims.

          Accordingly, I am granting defendants’ motion for summary judgment with respect

to plaintiff’s negligence claims against defendants Edwards, Scullion, Esser, Broadbent,

Brown and Saylor.



                                              23
      Case: 3:20-cv-00028-bbc Document #: 80 Filed: 06/08/21 Page 24 of 25




                                     C. Access to Courts

       The First Amendment right to petition the government for redress of grievances

includes the right of access to the courts. Bridges v. Gilbert, 557 F.3d 541, 553 (7th Cir.

2009). To prevail on an access to courts claim, plaintiff must show both that “prison

officials interfered with his legal materials” and that “the interference actually prejudiced him

in his pending litigation.” Devbrow v. Gallegos, 735 F.3d 584, 587 (7th Cir. 2013). In

other words, defendant must have engaged in conduct that caused plaintiff “actual injury,”

which means the conduct caused plaintiff to lose a lawsuit or the chance to sue on a

non-frivolous argument. Lewis v. Casey, 518 U.S. 343, 350-54 (1996); Christopher v.

Harbury, 536 U.S. 403, 413-14 (2002).

       Plaintiff alleges that defendants Kuslits and Giebel prevented him from complying

with Wisconsin’s notice of claim statute because Kuslits refused to notarize his handwritten

notice of claim form at Giebel’s direction and Giebel never responded to plaintiff’s later

inquiry about the matter. However, defendants are correct that Kuslits’s and Giebel’s alleged

misconduct did not cause plaintiff to lose a lawsuit or to sue on a non-frivolous argument.

As discussed above, plaintiff did not file a timely notice and did not name Saylor or Brown,

and even if he had done these things, his negligence claims fail on their merit.



                                            ORDER

       IT IS ORDERED that:

       1. Plaintiff Victor Robinson’s motion for summary judgment, dkt. #34, is DENIED.



                                               24
      Case: 3:20-cv-00028-bbc Document #: 80 Filed: 06/08/21 Page 25 of 25




      2. The motion for summary judgment filed by defendants Randall Edwards, Matthew

Scullion, Dane Esser, Anthony Broadbent, Lebbeus Brown,Cody Saylor, Melanie Kuslits and

Cory Giebel, dkt. #49, is GRANTED.

      3. The clerk of court is directed to enter judgment accordingly and close this case.

      Entered this 8th day of June, 2021.

                                                 BY THE COURT:

                                                 /s/
                                                 ________________________
                                                 BARBARA B. CRABB
                                                 District Judge




                                            25
